   Case 1:19-cv-00399-LPS Document 7 Filed 06/21/19 Page 1 of 1 PageID #: 43



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 OLIVE SHADE LLC,                                )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       ) C.A. No. 1:19-cv-00399-LPS
                                                 )
 XERAFY LIMITED,                                 )
                                                 )
                        Defendant.               )

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

               Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Olive Shade LLC

hereby dismisses this action with prejudice. According to Rule 41(a)(1), an action may be

dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before

service by the adverse party of an answer. Defendant has not yet answered the Complaint.

Accordingly, Plaintiff voluntarily dismisses this action against Defendant with prejudice pursuant

to Rule 41(a)(1). Each party shall bear its own costs, expenses, and attorneys’ fees.


 Dated: June 21, 2019                           Respectfully Submitted,

                                                DEVLIN LAW FIRM LLC

                                                /s/ Timothy Devlin
                                                Timothy Devlin (No. 4241)
                                                1526 Gilpin Avenue
                                                Wilmington, Delaware 19806
                                                Telephone: (302) 449-9010
                                                Facsimile: (302) 353-4251
                                                tdevlin@devlinlawfirm.com

                                                ATTORNEYS FOR PLAINTIFF
                                                OLIVE SHADE LLC
